Citation Nr: 1827505	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a temporary total evaluation for left knee surgery pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical treatment requiring convalescence.

2. Entitlement to an increased rating for osteoarthritis and degenerative joint disease of the left knee in excess of 10 percent prior to March 16, 2009; in excess of 20 percent from March 16, 2009 to September 29, 2009; in excess of 10 percent from September 29, 2009 to August 29, 2014; and in excess of 20 percent thereafter.

3. Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee.

4. Entitlement to a compensable rating for limitation of extension of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in September 2009, October 2010, and March 2015.

The Veteran testified before a Veterans Law Judge (VLJ) in March 2014, a transcript of the proceeding has been associated with the claims file. In April 2017, the Veteran was notified that the VLJ who held the March 2014 hearing is no longer at the Board. He was informed that he had 30 days to respond to the letter, and if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly. The Board notes that while several letters mailed to the Veteran have been returned as undeliverable, the April 2017 letter regarding his right to a new Board hearing has not. Additionally, a copy of the April 2017 letter was sent to the Veteran's representative. As such, there is no evidence that the Veteran did not receive a copy of the April 2017 hearing letter. The Veteran did not respond to this letter and, as such, the Board will proceed.

The Veteran also provided testimony before a Decision Review Officer (DRO) in February 2013; a transcript of that proceeding has also been associated with the 
claims file.

This matter was previously before the Board in March 2014, May 2016, and July 2017, when it was remanded for further development. After a review of the record, the Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now properly before the Board for review. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts that he is entitled to a temporary total evaluation for at least one month from September 2009 for convalescence following a left knee surgery. See March 2018 Appellate Brief. The RO has adjudicated this issue within the Veteran's increased rating claims. See June 2010 Supplemental Statement of the Case (SSOC). Given that the claims for entitlement to increased ratings for the Veteran's left knee are before the Board, the Board has included the intertwined issue of entitlement to a temporary total evaluation based on surgical treatment of the left knee requiring convalescence in this appeal, as reflected on the cover page above.


FINDINGS OF FACT

1. On September 9, 2009, the Veteran underwent a left knee surgery that resulted in the necessity for continued use of a knee brace and continued physical therapy, with the Veteran unable to perform regular weight-bearing, and the Veteran's use of the knee immobilized, and symptoms of pain and stiffness continuing through October 9, 2009.

2. For the period prior to March 16, 2009, the Veteran's left knee disability is manifested by functional impairment due to pain. The Veteran's left knee disability during this period was not manifested by limitation of extension, limitation of flexion, or instability.

3. For the period from March 16, 2009, to September 8, 2009, the Veteran's left knee disability manifested with cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion. 

4. For the period from October 10, 2009, forward, the Veteran's osteoarthritis and degenerative joint disease of the left knee was manifested by moderate instability, but not severe instability, even when taking into account his complaints of pain and instability.

5. For the period from August 29, 2009, forward, the Veteran's osteoarthritis and degenerative joint disease of the left knee was manifested by limitation of flexion with pain upon motion at 20 degrees at worst.

6. For the period from August 29, 2009, forward, the Veteran's osteoarthritis and degenerative joint disease of the left knee was manifested by limitation of extension at 5 degrees at worse, with pain upon motion at 5 degrees at worst.


CONCLUSIONS OF LAW

1. For the period from September 9, 2009, to October 9, 2009, the criteria for a temporary total disability rating for convalescence due to a left knee surgery have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30.

2. For the period prior to March 16, 2009, the criteria for rating in excess of 10 percent for osteoarthritis and degenerative joint disease of the left knee has not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003 (2017).

3. For the period from March 16, 2009 to September 8, 2009, the criteria for a rating in excess of 20 percent for osteoarthritis and degenerative joint disease of the left knee (with cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion) has not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5258 (2017).

4. For the period from October 10, 2009, to August 28, 2009, the criteria for
an increased rating of 20 percent, but no higher, for osteoarthritis and degenerative joint disease of the left knee with instability, has been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003-5257 (2017).

5. For the period from August 29, 2009, forward, the criteria for an increased rating in excess of 20 percent for osteoarthritis and degenerative joint disease of the left knee with instability, has not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003-5257 (2017).

6. For the period from August 29, 2009, forward, the criteria for an increased rating of 20 percent, but no higher, for limitation of flexion of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee, has been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003-5260 (2017).

7. For the period from August 29, 2009, forward, the criteria for a compensable rating for limitation of extension of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee, has not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code (DC) 5003-5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, as this appeal arises from the Veteran's disagreement with the rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103 (a) notice is no longer required); 38 C.F.R. § 3.159 (b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

As noted in the Introduction, these claims were previously remanded by the Board to afford the Veteran additional VA examination. Since the Board's remand, the Veteran was last provided a VA examination in September 2017. The Board finds that the September 2017 VA examination of the Veteran's left knee disability complies with the requirements under Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). Accordingly, there has been substantial compliance with the Board's remand directives and the matter is now appropriately before the Board for adjudication. Stegall v. West, 11 Vet. App. 268 (1998). As such, the examinations of record are adequate for the purpose of adjudicating the issue before the Board. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

In the March 2018 Informal Hearing Presentation, the Veteran, through his representative, asserts that VA treatment records from Puget Sound or American Lake VA medical center from November 2009 to March 2013 are not of record. However, such VA treatment and therapy records have been associated with electronic claims record, to include March 2010, January 2010, December 2009, October 2009 VA treatment records from American Lake are of record, and February 2010, November 2009, September 2009 VA treatment records from Puget Sound.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Entitlement to a Temporary Total Evaluation for Left Knee Surgery 

The applicable regulations provide that a total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge, or release to non-bed care, or outpatient release, that entitlement is warranted. 38 C.F.R. § 4.30.

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (a). The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period. An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30 (b).

Convalescence is defined as 'the stage of recovery following an attack of disease, a surgical operation, or an injury. Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)). Recovery has been defined as 'the act of regaining or returning toward a normal or healthy state.' Id. (citing Webster's Medical Desk Dictionary 606 (1986)). The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. 38 C.F.R. § 4.30. Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran asserts that he should have been given a temporary 100 percent evaluation from September 9, 2009, for at least one month. See March 2018 Informal Hearing Presentation. The Veteran notes that although he went home with instructions to perform weight-bearing as tolerated, after his two-week post-surgical visit, he was still having discomfort with significant limited motion and was not back at work. 

VA treatment records indicate a left knee meniscal tear, treated with a left knee arthroscopic surgery with a partial meniscectomy performed in September 2009. 

The Board finds that the evidence is in relative equipoise as to whether the Veteran's left knee surgery resulted in severe postoperative residuals to warrant a temporary total rating for convalescence from September 9, 2009 through October 9, 2009. See 38 C.F.R. § 4.30 (a)(2). Resolving reasonable doubt in the Veteran's favor, the Board finds that the September 9, 2009 left knee surgery resulted in severe postoperative residuals, to include limited weight-bearing and therapeutic immobilization of the left knee joint with use of a brace, through October 9, 2009. As such, the Board grants the Veteran a temporary total rating for convalescence from September 9, 2009, to October 9, 2009. 

III. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.) Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), Diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion), and Diagnostic Code 5260 (limitation of flexion). 

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee. Flexion limited to 60 degrees is noncompensable. A 10 percent rating applies when flexion is limited to 45 degrees. A 20 percent rating applies when flexion is limited to 30 degrees. A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limited extension. Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace. 38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides that a 20 percent rating is assigned for dislocation of the semilunar or meniscal cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint. 

Additionally, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Also, separate ratings may be assigned for limitation of flexion, limitation of extension, and subluxation of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion, compensable subluxation, and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

With careful consideration of the medical evidence of record, the Board will discuss the staged ratings of the Veteran's service-connected left knee disability, to include osteoarthritis and degenerative joint disease of the left knee, limited extension, limited flexion, and instability separately below. Because the Board has granted a period of temporary total evaluation for convalescence due to the Veteran's left knee surgery herein from September 9, 2009 to October 9, 2009, the Board will not discuss the Veteran's claim for increased rating for the period of temporary 100 percent.

A. Period prior to September 9, 2009

The Veteran is currently rated at 10 percent disabling under Diagnostic Code 5003-5257 for the period prior to March 16, 2009. After a review of the evidence of record, the Board does not find that an increased rating in excess of 10 percent is warranted for this period.

A September 2008 VA examination indicates retropatellar pain syndrome of the left knee with degenerative joint disease (DJD) with pain and stiffness. The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking and dislocation. The VA examiner reported tenderness, and guarding of movement, with no signs of edema, effusion, weakness, redness, and heat. There was no subluxation. The VA examiner noted crepitus of the left knee. Upon range of motion testing, the Veteran's left knee flexion measured 140 degrees and extension measured 0 degree. After repetitive use, there was no incoordination or additional limitation in degrees, but joint function was noted to be additionally limited with fatigue, weakness, lack of endurance and pain. The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits, and the medial and lateral collateral ligaments stability test of the left knee was within normal limits. The medial and lateral meniscus test of the left knee was within normal limits.

Given the medical evidence of record, the Board finds that a 10 percent rating under Diagnostic Code 5003 is warranted. Diagnostic Code 5003 provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint. In this case, the Veteran reports instability of his knee with giving out, but there is no objective medical evidence of instability or subluxation. Therefore, the Board finds that a 10 percent rating is warranted for the Veteran's painful motion, and denies an increased rating in excess of 10 percent.

During this period, Diagnostic Codes regarding limitation of extension, limitation of flexion, impairment of the tibia and fibula, and cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion are not applicable. Upon range of motion testing, the Veteran's extension and flexion were found to be normal. Although the Veteran noted locking and pain, the medical evidence of record does not indicate effusion and dislocated semilunar cartilage. Thus, a rating in excess of 10 percent is not warranted for the period prior to March 16, 2009.


B. Period March 16, 2009 to September 8, 2009

Turning to the period from March 16, 2009, to September 8, 2009, the Veteran has been assigned a 20 percent evaluation under 5258. 

A March 2009 VA treatment record indicates increasing left knee pain with intermittent periods of locking and popping with occasional giving way. Test results and subjective information were consistent with damage to the medial meniscus. The Veteran was referred for physical therapy and use of a brace. 

A VA treatment record from June 2009 indicates left knee trace effusion in seated position but noted stability to be okay. An MRI from July 2009 revealed complex tear involving the body and posterior horn of the medial meniscus, marked degenerative changes in the medial compartment cartilage, and small to moderate joint effusion and a moderate-sized Baker cyst. 

A July 2009 VA examination indicates that the Veteran reported weakness, stiffness, swelling, heat and redness, giving way, lack of endurance, locking, fatigability, tenderness, pain and dislocation. The Veteran did not report deformity, drainage, effusion, and subluxation. The Veteran further reported flare-ups occurring spontaneously but alleviated by use of medication and by stopping what he is doing. During such flare-ups the Veteran's left knee gives in and, in a few occasions, the Veteran fell to the ground. The Veteran reported no periods of incapacitation or hospitalization. Upon physical examination, the examiner noted no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage. There was no subluxation, but the left knee revealed crepitus. Range of motion testing indicated flexion of 124 degrees and extension of 0 degree, with no additional degree of limitation upon repetitive testing. Stability testing of the left knee were all within normal limits.

An August 2009 VA treatment record indicates periodic locking and catching with giving out of the knee from time to time when walking. VA treatment records indicate a left knee meniscal tear, treated with a left knee arthroscopic surgery with a partial meniscectomy to be performed in September 2009. 

Under Diagnostic Code 5258 a 20 percent rating is assigned for dislocation of the semilunar or meniscal cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint. An increased rating in excess of 20 percent is not warranted, as a 20 percent rating under Diagnostic Code 5258 is the maximum available.

Again, Diagnostic Codes regarding limitation of extension, limitation of flexion, impairment of the tibia and fibula, and cartilage are not applicable. Upon range of motion testing, the Veteran's extension and flexion were found to be normal. Additionally, a separate rating under Diagnostic Code 5003 for limitation of motion and pain is not warranted, as such would be pyramiding. 38 C.F.R. § 4.14. The symptomatology underlying the assignable ratings cannot be distinguished between Diagnostic Code 5003 and Diagnostic Code 5258, which are both based on painful motion. 

Thus, a rating in excess of 20 percent is not warranted for the period from March 16, 2009, to September 8, 2009, and the Veteran's claim for an increased rating is denied.

C. Period after October 9, 2009

For the period immediately following the Veteran's period of convalescence due to left knee surgery, from October 10, 2009, forward, the Board finds that a disability evaluation of 20 percent is warranted under Diagnostic Code 5257 for moderate recurrent subluxation or lateral instability. Additionally, as will be discussed below, the Board finds that from August 29, 2014, forward, an increased rating of 20 percent is warranted under Diagnostic Code 5260 for limitation of flexion, and compensable rating under Diagnostic Code 5261 for limitation is denied.

November 2009 VA treatment records indicate continued complaints of limited range of motion, stiffness, and pain. December 2009 VA treatment record indicates continued physical therapy following the Veteran's knee surgery. A December 2009 VA treatment record also states that the Veteran has returned to limited work as a mail carrier, has not been mobilizing the knee, and is wearing a brace. The Veteran reported that he is unable to climb stairs and has limited range of motion.

A January 2010 VA treatment record indicates that the Veteran feels unstable on his left knee with the knee rolling internally. March 2010 VA treatment records continue to indicate locking of the left knee when the Veteran walks.

The Veteran underwent a VA examination in March 2013. The VA examiner noted left knee osteoarthritis. Range of motion testing indicates flexion ending at 115 degrees, with painful motion at 115 degrees. Extension ended at 0 degrees or any degree of hyperextension, with no objective evidence of painful motion. The Veteran performed repetitive use testing with flexion again measuring 115 degrees and post-test extension ending at 0 degrees. Therefore, no additional limitation was noted upon repetitive use testing. The Veteran's left knee exhibited the following symptoms: less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting. Strength testing results were normal with normal stability. The VA examiner did not find evidence or history of recurrent patellar subluxation/ dislocation. Shin splints or any other tibial and/or fibular impairment was not found. The examiner noted that the Veteran currently has or had a meniscus condition, to include a meniscal tear and frequent episodes of joint pain, with a meniscectomy of the bilateral knees. The Veteran reported residual symptoms of the meniscectomy with residual pain and feeling as though the bone is on the bone. The VA examiner noted regular use of a brace. Imaging studies did not indicate patellar subluxation. Imaging studies indicated moderate-to-severe medial compartment degenerative changes that have progressed since 2009.

The Veteran was afforded an additional VA examination in August 2014. The examiner noted osteoarthritis and status-post meniscectomy of the bilateral knees. The Veteran reported flare-ups that cause him to miss steps. Upon range of motion testing the Veteran's left knee flexion ended at 65 degrees with evidence of painful motion beginning at 20 degrees. Extension ended at 5 degrees with objective evidence of painful motion beginning at 5 degrees. Upon repetitive use testing the Veteran's flexion of the left knee ended at 45 degrees with the Veteran unable to fully extend at 5 degrees. The examiner found that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing. The functional loss was reported to include the following: less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting. The Veteran's left knee was noted to be tender with the Veteran's strength upon extension and flexion measuring 4 out of 5, which indicates active movement against some resistance. Anterior instability and posterior instability testing measured normal. However, medial-lateral instability of the left knee measured 1+ (0-5 millimeter). The VA examiner noted no evidence or history of recurrent patellar subluxation/ dislocation, and did not find any shin splints or other tibial and/or fibular impairment. The examiner noted a meniscal condition with a meniscal tear, frequent episodes of joint pain, frequent episodes of joint effusion, and surgery on the left knee in 2009. The Veteran reported regular use of a brace, and noted that it would be speculative to describe any such additional limitation due to pain, weakness, fatigability, or incoordination or additional ROM loss due to pain on use or during flare-ups.

The Veteran was afforded a VA examination in August 2015. The Veteran reported flare-ups of the left knee with worsened pain and giving out of the left knee. The Veteran reported a functional loss or impairment of the left knee, with the Veteran unable to stand for long periods of time, or walk for long periods of time. Upon range of motion testing, the examiner found abnormal or outside of normal range with pain that contributes functional loss, to include inability to kneel or squat, and pain upon flexion and extension. The examiner noted moderate tenderness to the medial joint line of the left knee with objective evidence of crepitus. Range of motion testing resulted in flexion measuring 0 to 55 degrees, and extension measuring 55 to 0 degrees, with evidence of pain upon weight-bearing. Upon repetitive use testing, the examiner did not find additional loss of function or range of motion after three repetitions. The examiner reported that pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time. Although the VA examination was not conducted during a flare-up, the examiner was able to indicate that pain significantly limits functional ability with flare-ups, with flexion during flare-ups described as 0 to 45 degrees and extension described as 45 to 0 degrees. The VA examiner reported less movement than normal, disturbance of locomotion, and interference with standing. No reduction in muscle strength was noted, no ankylosis, no subluxation, and no instability were noted. Anterior, posterior, medial, and lateral instability tests were found to be normal. The Veteran was noted to have a meniscus condition with frequent episodes of joint "locking" and frequent episodes of joint pain, with regular use of a brace. 

A June 2016 VA examination noted no objective evidence of instability and subluxation. The Veteran noted flare-ups with standing, daily, lasting seconds and with severity of 8 to 9 out of 10. The Veteran reported stiffness in his knee, which is worse in the morning. Upon range of motion testing, the Veteran was found to exhibit abnormal or outside of normal range of motion, with flexion measuring 0 to 90 degrees, and extension measuring 90 to 0 degrees. No pain was noted during examination, with no pain with weight-bearing, no tenderness, and no crepitus. Upon repetitive use testing, the examiner reported that there is no additional functional loss or range of motion after three repetitions. The VA examiner noted that the examination was not conducted during a flare-up, and found that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups. The examiner did not find ankylosis, subluxation, lateral instability, and recurrent effusion. The VA examiner noted a meniscal tear with repair, but did not indicate any other meniscal condition.

Last, the VA afforded the Veteran an examination in September 2017. The Veteran did not report flare-ups, but did indicate functional loss or impairment that includes extended walking, squatting, or running. The Veteran reported difficulty bending his knees and the VA examination report indicates pain upon flexion and extension. Additionally, localized tenderness or pain was noted at the joint lines to be mild. Range of motion testing was abnormal, with flexion measuring 0 to 45 degrees and extension measuring 45 to 0 degrees. There was no evidence of pain upon weight-bearing and no evidence of crepitus. Upon repetitive use testing, no additional loss of function or range of motion was exhibited. However, the VA examiner noted pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over time due to pain. Strength was noted to be normal, and no muscle atrophy and no ankylosis were reported. The left knee did not exhibit recurrent subluxation, any instability, or recurrent effusion. A meniscal tear was noted but no other meniscal condition was reported. Range of motion upon nonweight-bearing, weight-bearing, active, and passive motion were all reported to have the same range of motion noted above. 

The Board finds that the Veteran's left knee disability picture more nearly approximates a 20 percent disability rating under Diagnostic Code 5257 for instability, subluxation for the period from October 10, 2009, forward. The Veteran has consistently noted a feeling of instability, giving way, locking, and pain. Although the first objective medical evidence of instability was found at the August 2014 VA examination, with medial-lateral instability of the left knee measuring 1+ (0-5 millimeter), the Board finds the Veteran's assertions as to his instability, have been consistent throughout the period from October 10, 2009, forward. Therefore, considering the Veteran's consistent assertions combined with the medical evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's left knee instability for the period from October 10, 2009, forward, is more nearly approximated by an increased rating of 20 percent under Diagnostic Code 5257 for moderate instability.

The Board does not find that an increased rating of 30 percent is not warranted for the Veteran's left knee instability. A 30 percent rating disability under Diagnostic Code 5257 is warranted for severe instability or subluxation. However, the medical evidence of record does not indicate severe instability or subluxation. Despite the Veteran's use of a brace for his left knee and his own statements of instability, the Veteran was only found to have objective evidence of instability of the left knee at the August 2014 VA examination following stability testing. At these examinations, the Veteran had normal posterior drawer testing, and 1+ at the worst for medial lateral instability of the left knee. None of the other VA examinations document instability of the left knee. Thus, based on the aforementioned evidence, the Board finds that the Veteran's instability from his service-connected left knee disability is shown to best manifest moderate recurrent instability, which warrants the current 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

For the period from October 10, 2009, to August 28, 2014, Diagnostic Codes regarding limitation of extension, limitation of flexion, are not applicable. Given the medical evidence of record noted above, range of motion testing during this period resulted in normal extension and flexion. 

However, for the period from August 29, 2014, forward, the Board finds that an increased rating of 20 percent under Diagnostic Code 5260 for limitation of flexion is warranted.

Given the range of motion testing noted above from August 29, 2014, forward the Board finds that resolving all reasonable doubt in the Veteran's favor, the Veteran's left knee flexion more nearly approximates that of a 20 percent disability rating. Although the Veteran's flexion was limited to 65, 45, and 55 degrees during this period on appeal, the Veteran was noted to have pain beginning at 20 degrees. See August 2014 VA examination. Therefore, resolving any doubt in the Veteran's favor, the Board grants an increased rating of 20 percent under Diagnostic Code 5260 for limitation of flexion for the period from August 29, 2014, forward.

An increased rating of 30 percent is not warranted under Diagnostic Code 5260 for the period from August 29, 2014, forward, because the Veteran's limitation of flexion was not 15 degrees or less. Although the Veteran reported flare-ups at August 2014, August 2015, and June 2016, the Board notes that the Veteran did not report flare-ups at the most recent examination in September 2017. Additionally, the Board notes that the Veteran's assertions as to his symptomatology during flare-ups have been consistent throughout the period on appeal. Although no VA examination was conducted while the Veteran was experiencing a flare-up, the August 2015 VA examiner has provided pertinent information regarding the duration, severity, functional limitation, and approximate range of motion during flare-ups. The Veteran provided similar information regarding the severity, frequency, duration, precipitating and alleviating factors of his flare-ups at the June 2016 VA examination. The August 2015 VA examiner reported that flexion during flare-ups were described as 0 to 45 degrees, and at the June 2016 VA examination, the Veteran noted flare-ups with standing, daily, lasting seconds and with severity of 8 to 9 out of 10. The Board finds that such information regarding the Veteran's flare-ups are in compliance with Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017). Having considered the Veteran's limitation of flexion during flare-ups, the Board finds that an increased rating of 30 percent is not warranted, as the Veteran has not exhibited or reported range of motion with flexion limited to 15 degrees.

Turning to the Veteran's limitation of extension, for the period from August 29, 2014, the Board finds that a noncompensable rating under Diagnostic Code 5261 for limitation of extension is warranted, and the Veteran's claim for an increased rating is denied. From August 29, 2014, forward, the Veteran's left knee extension was limited to at most 5 degrees, with painful motion at 5 degrees at worst, and with extension at 5 degrees at worst upon repetitive use and flare-ups. 

The Board finds that an increased rating of 10 percent is not warranted under Diagnostic Code 5261 for the period from August 29, 2014, forward, because the Veteran's limitation of extension was not 10 degrees or more. Again, although the Veteran reported flare-ups at August 2014, August 2015, and June 2016, the Board notes that the Veteran did not report flare-ups at the most recent examination in September 2017. Additionally, the Board notes that the Veteran's assertions as to his symptomatology during flare-ups have been consistent throughout the period on appeal. Although no VA examination was conducted while the Veteran was experiencing a flare-up, the August 2015 VA examiner has provided pertinent information regarding the duration, severity, functional limitation, and approximate range of motion during flare-ups. The Veteran provided similar information regarding the severity, frequency, duration, precipitating and alleviating factors of his flare-ups at the June 2016 VA examination. The August 2015 VA examiner reported that flexion during flare-ups were described as 45 to 0 degrees, and at the June 2016 VA examination, the Veteran noted flare-ups with standing, daily, lasting seconds and with severity of 8 to 9 out of 10. The Board finds that such information regarding the Veteran's flare-ups are in compliance with Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017). Having considered the Veteran's limitation of extension during flare-ups, the Board finds that an increased rating of 10 percent is not warranted, as the Veteran has not exhibited or reported range of motion with extension limited to 10 degrees or more.

The Board has considered the application of additional Diagnostic Codes, however, Diagnostic Code 5262 for impairment of the tibia and fibula, and cartilage is not applicable. Additionally, Diagnostic Code 5258 is not applicable, as the Veteran no longer exhibits cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion. Application of Diagnostic Code 5003 for limitation of motion is not warranted, as such would be pyramiding. 38 C.F.R. § 4.14. The symptomatology underlying the assignable ratings cannot be distinguished between Diagnostic Code 5003, which are all based on painful motion. 38 C.F.R. § 4.14. Although the Veteran is noncompensable for limitation of extension under Diagnostic Code 5261, the Veteran has separate compensable ratings for limitations in range of motion (i.e. Diagnostic Code 5260), and, therefore, a separate rating for arthritis under 5003 is not permitted. 

Similarly, Diagnostic Code 5259 provides for a maximum 10 percent rating for removal of semilunar cartilage which is symptomatic.  That rating criteria is based on unspecified symptoms, which would include the Veteran's pain and resulting limitations of function, including movement. In this case, to assign evaluations for limited range of motion simultaneously with Diagnostic Code 5259 would constitute prohibited pyramiding, or compensating a Veteran twice for the same manifestations of disability, as the Veteran's symptoms of painful and limited motion have already been compensated. 38 C.F.R. § 4.14.

For the aforementioned reasons, the Board denies an increased rating in excess of 10 percent for the period prior to March 16, 2009 under Diagnostic Code 5003, and denies an increased rating in excess of 20 percent for the period from March 16, 2009 to September 9, 2009, under Diagnostic Code 5258. For the period from October 10, 2009, forward, the Board finds that a 20 percent rating, but no higher, for instability under Diagnostic Code 5257 is warranted; that an increased rating of 20 percent, but no higher, for limited flexion under Diagnostic Code 5260; is not warranted; and that a compensable rating for limited extension under Diagnostic Code 5261 is not warranted.


ORDER

Entitlement to a temporary total evaluation for left knee surgery pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical treatment requiring convalescence is granted from September 9, 2009 to October 9, 2009.

Entitlement to an increased rating for osteoarthritis and degenerative joint disease of the left knee in excess of 10 percent prior to March 16, 2009 is denied.


(ORDER CONTINUED ON NEXT PAGE)



Entitlement to an increased rating for osteoarthritis and degenerative joint disease of the left knee (with cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion) in excess of 20 percent from March 16, 2009 to September 8, 2009, is denied. 

Entitlement to an increased rating of 20 percent, but no higher, for osteoarthritis and degenerative joint disease of the left knee with instability, from October 10, 2009, to August 28, 2009, is granted. 

Entitlement to an increased rating in excess of 20 percent for osteoarthritis and degenerative joint disease of the left knee with instability, from August 29, 2009, forward, is denied. 

Entitlement to an increased rating of 20 percent, but no higher, for limitation of flexion of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee, from August 29, 2009, forward, is granted.

Entitlement to a compensable rating for limitation of extension of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee, from August 29, 2009, forward, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


